                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §   CASE NUMBER 4:18-CR-00085
                                                 §
TYTON HESTER                                     §
                                                 §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Tyton Hester’s Motion for Evidence Favorable to

Defendant and Brief in Support Thereof (Dkt. #333). Defendant’s requests fall into several

categories of discovery including the Jencks Act, Brady, and Giglio.

       Defendant requests that the Government be required to produce evidence which is

favorable to him. On May 29, 2018, the Court entered its Scheduling Order relating to pretrial

discovery and inspection as to Defendant Tyton Hester (Dkt. #24). The Court’s Scheduling Order

provides that the government shall permit Defendant’s attorney to inspect, copy, or photograph

any evidence within the ambit of Brady v. Maryland, 373 U.S. 83 (1963). Moreover, the

Government, in Government’s Response to Defendant’s Motion for Evidence Favorable to the

Defendant, has replied that there is no exculpatory evidence of which it is aware of at this time

(Dkt. #356). Therefore, Defendant’s Motion, as it relates to evidence within the ambit of Brady,

should be denied.

       Defendant also requests that the Government provide a variety of information that is

controlled by the Jencks Act, 18 U.S.C. § 3500. The Government shall provide Defendant with

any Jencks Act material by not later than immediately prior to the testimony of the witness to

whom such material relates. 18 U.S.C. § 3500.
           Finally, Defendant requests “any promises, benefits, concessions, or consideration

    provided to any witness by the Government” (Dkt. #333).          The Government shall provide

    Defendant with all material required by Giglio v. United States, 405 U.S. 150 (1972) (discussing

    the Government’s disclosure requirements surrounding evidence of agreements or promises made

.   by the government to a witness) by not later than immediately prior to the testimony of the witness

    to whom such material relates.

           It is therefore ORDERED that Defendant Tyton Hester’s Motion for Evidence Favorable

    to Defendant and Brief in Support Thereof (Dkt. #333) is hereby DENIED.

           SIGNED this 3rd day of February, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                    2
